DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “setting unit”, “obtaining unit”, “determining unit”, “judging unit”, “selecting unit”, “registering unit”, “designating unit”, and “changing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claimed units above are not defined by the specification in any manner that clearly links each of the claimed units to any structure, material, or acts for performing the claimed functionality.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of He, U.S. Publication No. 2020/0275156. Referring to claims 1, 12, 13, Kimoto discloses a communication method where the manufactured country code of a destination terminal is determined ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed receiving unit), which meets the limitation of a receiving unit configured to receive information indicating a country wherein an apparatus at the data transmission destination set by the setting unit is installed. The manufactured country code of an MFP terminal is also determined ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed obtaining unit), which meets the limitation an obtaining unit configured to obtain information indicating a country where the data transmission apparatus is installed. A determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed determining unit), which meets the limitation of a determining unit configured to determine whether the country indicated by the information received by the receiving unit and the country indicated by the information obtained by the obtaining unit belong to the same region that includes a plurality of countries. When the manufactured country code of the destination terminal matches to the manufactured country code of the MFP, the MFP is allowed to transmit image data to the destination terminal .
Kimoto does not specify that the manufactured country codes are compared based upon country regions. He discloses the determination of streaming content to be transmitted based upon determined multiple country regions ([0092]), which meets the limitation of determines that both countries do/do not belong to the same plurality of countries region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that any transmission conform with regional laws as suggested by He ([0092]).
Referring to claim 3, Kimoto discloses that the manufactured country code comparison process (Figure 2, S204) begins with the MFP operator selecting closed communication mode ([0042] & Figure 1, S100 & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed selecting unit), which meets the limitation of a selecting unit configured to select whether to perform control to cause the determining unit to execute the determination.
Referring to claim 9, the limitation requiring the claimed region to be the European Economic Area does not receive patentable weight because such a limitation does not define structure nor does not the limitation require steps to be performed. Therefore, the claimed name of the region would amount to non-functional descriptive material that does not receive patentable weight because the claimed name of the region does not define structure nor does the name of the region require steps to be performed (MPEP 2111.05). Specifically, the claimed determination unit will determine whether the country indicated by information received from the receiving unit and the country indicated by information received from the obtaining unit are from the same region in exactly the same manner regardless of the region.
Referring to claim 10, Kimoto discloses that the data transmitted is image data ([0034]) such that the image data is received from a scanning unit (Figure 4, 14) that scans a document to create the image data ([0025]), which meets the limitation of a reading unit configured to read a document, wherein the data is image data produced by the reading unit reading the document.
Referring to claim 11, Kimoto discloses that the MFP terminal includes a printing unit (Figure 4, 15), which meets the limitation of a printing unit.
Referring to claim 14, Kimoto discloses a communication method where the manufactured country code of a destination terminal is determined ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed receiving unit), which meets the limitation of a receiving unit configured to receive information indicating a country wherein an apparatus at the data transmission destination set by the setting unit is installed. The manufactured country code of an MFP terminal is also determined ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed obtaining unit), which meets the limitation an obtaining unit configured to obtain information indicating a country where the data transmission apparatus is installed. A determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed determining unit), which meets the limitation of a determining unit configured to determine whether the country indicated by the information received by the receiving unit and the country indicated by the information obtained by the obtaining unit belong to the same region that includes a plurality of countries. When the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, a notification is sent to the operator of the MFP indicating that the country codes are not the same ([0035]), which meets the limitation of wherein, in a case where the determining unit determines that both the countries do not belong to the same [plurality of countries region], a predetermined notification is given to a user.
Kimoto does not specify that the manufactured country codes are compared based upon country regions. He discloses the determination of streaming content to be transmitted based upon determined multiple country regions ([0092]), which meets the limitation of determines that both countries do not belong to the same plurality of countries region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that any transmission conform with regional laws as suggested by He ([0092]).
Referring to claim 16, Kimoto discloses that if the manufacturer country codes are the same, a notification is provided to the MFP operator that the country codes are the same (Figures 5A-5B & [0034]: message provided to the operator is different from message provided to operator when the country codes do not match. Therefore, the message that the country codes do not match is not provided when country codes do match), which meets the limitation of wherein the predetermined notification is not given to the user in a case where the determining unit determines that both the countries belong to the same [plurality of countries region].
Kimoto does not specify that the manufactured country codes are compared based upon country regions. He discloses the determination of streaming content to be transmitted based upon determined multiple country regions ([0092]), which meets the limitation of determines that both countries belong to the same plurality of countries region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that any transmission conform with regional laws as suggested by He ([0092]).
Referring to claims 17, 18, Kimoto discloses that the notification urges the operator to select whether or not to transmit the image ([0035] & Figure 5B), which meets the limitation of wherein the predetermined notification is a notification prompting the user to select whether to transmit the data to the transmission destination set by the setting unit.
Referring to claim 19, Kimoto discloses that when “YES” is selected from the notification message (Figures 5A & 5B), the image data is transmitted ([0037]), which meets the limitation of wherein, in a case where the user makes a selection to transmit the data after the predetermined notification has been given, the transmitting unit transmits the data. When “NO” is selected from the notification message, the image is not transmitted ([0038]: transmission process is terminated), which meets the limitation of wherein, in a case where the user makes selection not to transmit the data after the predetermined notification has been given, the transmitting unit does not transmit the data.
Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of He, U.S. Publication No. 2020/0275156, and further in view of Hughes, U.S. Publication No. 2014/0115710.  Referring to claim 2, Kimoto discloses that a determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034]) such that when the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, the MFP can be permitted to or prevented from transmitting the image data to the destination terminal ([0035]), which meets the limitation of wherein, in a case where the determining unit determines that both the countries do not belong [to the same plurality of countries region], the transmitting unit transmits the data, wherein, in a case where the determining unit determines that both the countries do not belong [to the same plurality of countries region], the transmitting unit does not transmit the data. 
Kimoto does not specify that the manufactured country codes are compared based upon country regions. He discloses the determination of streaming content to be transmitted based upon determined multiple country regions ([0092]), which meets the limitation of determines that both countries do not belong to the same plurality of countries region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that any transmission conform with regional laws as suggested by He ([0092]).
Kimoto, as modified by He above, does not specify determining whether or not the image to be transmitted includes personal information. Hughes discloses determining whether or not a communication includes personal identifying information ([0040] & Figure 5, 504 & [0025]: functionality that performs the determination could include software and this software reads on the claimed judging unit), which meets the limitation of a judging unit configured to judge whether personal information is included in the data. If the communication does not include personal identifying information, the communication is transmitted ([0040] & Figure 5, 506), which meets the limitation of wherein, in a case where the judging unit judges that the personal information is not included in the data, the transmitting unit transmits the data. If the communication does include personal identifying information (Figure 5, 508), then the personal identifying information is removed from the communication before the communication is transmitted ([0040] & Figure 5, 510-520: by removing the personal identifying information from the communication, “the data” is effectively not transmitted as claimed because the claimed “data” includes the personal information), which meets the limitation of wherein, in a case where the judging unit judges that the personal information is included in the data, the transmitting unit does not transmit the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication system of Kimoto to have checked the information to be transmitted for personal identifying information prior to transmission in order to accommodate laws that prohibit the transmission of personal identifying information as suggested by Hughes ([0003]).
Referring to claim 15, Kimoto discloses that a determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034]) such that when the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, a notification is sent to the operator of the MFP to make a selection regarding whether or not the image will be transmitted ([0035]: notification sent to operator allows for the operator select transmission of the image), which meets the limitation of wherein, in a case where the determining unit determines that both the countries do not belong [to the same plurality of countries region], the transmitting unit transmits the data, wherein, in a case where the determining unit determines that both the countries do not belong [to the same plurality of countries region], the predetermined notification is given to the user. 
Kimoto does not specify that the manufactured country codes are compared based upon country regions. He discloses the determination of streaming content to be transmitted based upon determined multiple country regions ([0092]), which meets the limitation of determines that both countries do not belong to the same plurality of countries region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that any transmission conform with regional laws as suggested by He ([0092]).
Kimoto, and modified in view of He above, does not specify determining whether or not the image to be transmitted includes personal information. Hughes discloses determining whether or not a communication includes personal identifying information ([0040] & Figure 5, 504  & [0025]: functionality that performs the determination could include software and this software reads on the claimed judging unit), which meets the limitation of a judging unit configured to judge whether personal information is included in the data. If the communication does not include personal identifying information, the communication is transmitted ([0040] & Figure 5, 506), which meets the limitation of wherein, in a case where the judging unit judges that the personal information is not included in the data, the transmitting unit transmits the data. If the communication does include personal identifying information (Figure 5, 508), then the personal identifying information is removed from the communication before the communication is transmitted ([0040] & Figure 5, 510-520: by removing the personal identifying information from the communication, “the data” is effectively not transmitted as claimed because the claimed “data” includes the personal information), which meets the limitation of wherein, in a case where the judging unit judges that the personal information is included in the data, [the predetermined notification is given to the user]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication system of Kimoto to have checked the information to be transmitted for personal identifying information prior to transmission in order to accommodate laws that prohibit the transmission of personal identifying information as suggested by Hughes ([0003]).
Kimoto discloses that a notification is sent to the operator of the MFP to make a selection regarding whether or not the image will be transmitted ([0035]) in response to determining that the manufactured country code of the destination terminal is not identical to the manufactured country code of the MFP ([0034]), which meets the limitation of the predetermined notification is given to the user. Kimoto, as modified in view of He above, does not disclose that the notification is provided in response to determining that the image to be transmitted includes personal information. Hughes discloses the ability of allowing a user to provide anonymous information that does not does not need to be replaced ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operator of the MFP terminal in Kimoto to have been provided with a notification that the image to be transmitted includes personal information in order to allow for the MFP operator to provide anonymous information as suggested by Hughes so that the operator has control over the data that will be transmitted as suggested by Hughes ([0037]). 
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of He, U.S. Publication No. 2020/0275156, and further in view of Kothapalli Venkata, U.S. Patent No. 10,171,987. Referring to claim 4, Kimoto, as modified in view of He above, does not specify that the manufactured country codes are registered in the terminals. Kothapalli Venkata discloses the utilization of an IMSI, whose first 3 digits include the country code (Col. 1, lines 30-34), such that each mobile terminal includes a registered IMSI (Col. 1, lines 26-29), which meets the limitation of a registering unit configured to register the information indicating the country where the data transmission apparatus is installed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufactured country codes of Kimoto to have been registered on the terminals in order to provide network operators with information necessary to control terminal access on the network as suggested by Kothapalli Venkata (Col. 1, lines 21-29).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of He, U.S. Publication No. 2020/0275156, and further in view of Siddiqui, U.S. Patent No. 6,292,666. Referring to claims 5, 6, Kimoto, as modified in view He above, does not disclose that the manufactured country codes are received from an external server. Siddiqui discloses a telecommunications system wherein a mobile terminal (MS) transmits GPS information to a GS such that the MSC of the GS determines the country code for the GPS and transmits the country code back to the mobile terminal (MS) in a location update acknowledgment message (Col. 5, line 50 – Col. 6, line 4 ), which meets the limitation of wherein the obtaining unit obtains, from an external server, the information indicating the country where the data transmission apparatus is installed. The mobile terminal transmits the GPS information to a GS that is serving the satellite cell where the mobile terminal is currently located (Col. 5, lines 45-49), which meets the limitation of a designating unit configured to designate the external server from which the obtaining unit is to obtain the indicating the country where the data transmission apparatus is installed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed for the mobile terminals of Kimoto to have received updated country codes from an external server, such as the GS in Siddiqui, in order to ensure that the appropriate country codes are appended to communications in order to avoid unwanted and unnecessary charges as suggested by Siddiqui (Col. 5, lines 29-38). 
Referring to claim 7, Kimoto, as modified in view He, does not disclose that the manufactured country codes are received from an external server. Siddiqui discloses a telecommunications system wherein a mobile terminal (MS) transmits GPS information to a GS such that the MSC of the GS determines the country code for the GPS and transmits the country code back to the mobile terminal (MS) in a location update acknowledgment message (Col. 5, line 50 – Col. 6, line 4: updating the country code would be considered the claimed change to the information indicating the country), which meets the limitation of a changing unit configured to change the information indicating the country where the data transmission apparatus is installed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed for the mobile terminals of Kimoto to have received updated country codes from an external server, such as the GS in Siddiqui, in order to ensure that the appropriate country codes are appended to communications in order to avoid unwanted and unnecessary charges as suggested by Siddiqui (Col. 5, lines 29-38).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of He, U.S. Publication No. 2020/0275156, and further in view of Sudia, U.S. Publication No. 2001/0050990. Referring to claim 8, Kimoto discloses that the manufacturer country code of the destination terminal is received in an NSF signal ([0034]). Kimoto, as modified in view He above, does not specify that the manufacturer country code is included in a certificate in the NSF signal. Sudia discloses that communications are sent that include a certificate that includes user country codes ([0274]), which meets the limitation of wherein the information indicating the country where the apparatus at the data transmission destination set by the setting unit is installed is included in a server certificate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufacturer country code to have been included in a certificate in the NSF signal in order to ensure that the NSF signal recipient can trust the source of the signal as suggested by Sudia ([0140]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto, U.S. Publication No. 2008/0040282 discloses a content use system that utilizes region code comparisons to determine if content is permitted to be accessed.
Carroll, U.S. Publication No. 2011/0282789 discloses a transaction authentication system that verifies transactions by comparing a region code associated with a transaction and a region code associated with the mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437